EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contact: Duff Anderson Solebury Communications Group 678-421-3800 IR@primedia.com PRIMEDIA TO REPORT FIRST QUARTER 2010 EARNINGS ATLANTA (April 8, 2010) – PRIMEDIA Inc. (NYSE: PRM), a leading provider of online, print and mobile platforms that provide consumers with tools and information they need to find a place to live, today announced it will release its first quarter 2010 results before market open on Thursday, April 29, 2010, to be followed by a conference call at 10:00 a.m. (Eastern Time). Investors and interested parties may listen to a Webcast of the presentation by visiting the Company’s Web site at www.primedia.com under the Investor Relations section. Via Phone To participate in the call, please dial 1-877-941-8416 if you are in the U.S., or 1-480-629-9808 if you are outside the U.S. The conference ID is 4281294. You should dial in at least ten minutes prior to the start of the call. A recorded version will be available after the conference call at 1-800-406-7325 in the U.S., or 1-303-590-3030, if you are outside the U.S. the replay ID is 4281294. The recorded version will be available shortly after the completion of the call until midnight, Eastern Time, May 6, 2010. Via Internet The live and replay versions of the conference call will be available at www.primedia.com (you will not be able to ask questions via Internet). ### About PRIMEDIA Inc. PRIMEDIA Inc. helps millions of consumers nationwide find a place to live through its innovative online, print and mobile solutions. From publishing its flagship advertising-supported Apartment Guide since 1975 to launching industry-leading online real estate destinations such as ApartmentGuide.com, Rentals.com and NewHomeGuide.com, PRIMEDIA continues to simplify the consumer home search and drive leads that result in occupancy for property managers, landlords, new home builders and real estate professionals. For more information, visit www.primedia.com. PRIMEDIA, Apartment Guide, ApartmentGuide.com, Rentals.com and NewHomeGuide.com are trademarks and/or registered trademarks of PRIMEDIA Inc. © PRIMEDIA Inc. 2010. All rights reserved. 1
